ORDER DENYING APPEAL
This is an appeal from the adjudication of a minor under the Navajo Juvenile Code, finding the minor responsible for the offenses of armed robbery, the unlawful use of a deadly weapon and the unauthorized use of an automobile. The disposition of the case was a 90 day period of probation and an order of restitution. The order of adjudication was rendered on February 2, 1982.
On July 26, 1982 the juvenile filed his notice of appeal, and on the prior date of March 4, 1982 he filed his "request for appeal." The notice of appeal shows no proof of service, and the "request for appeal" only shows service by means of first class mail. There is no brief on file with the appeal documents, and there is no certified copy of the trial court order or motion for reconsideration on file.
Rule 2(a) of the Rules of Appellate Procedure requires the filing of a notice of appeal and a brief, and a certified copy of the order being appealed. Rule. 5(d) of the Rules of Appellate Procedure requires the filing of a motion of reconsideration in the trial court. Finally, Rule' 6(a) of the Rules of Appellate Procedure requires service of appeal papers by personal service or certified mail.
The juvenile has failed to comply with the rules of this court and thereby gives up his right to appeal.
Based upon these considerations, the Chief Justice enters the following ORDERS:
1. This appeal is hereby dismissed;
2. All prior orders of this court are vacated;
3. This case is remanded to the District Court for the Crown-point District for execution of its prior disposition.
NOTE: See this volume, p. 255, for later proceedings in the trial court.